DETAILED OFFICE ACTION ACCOMPANYING NOTICE OF ALLOWABILITY 
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Examiner’s Statement of Reasons for Allowance
01.	Claims 1-20 are allowed. The following is Examiner’s Statement of Reasons for Allowance.
Independent process claims 1, 9, and 14 are allowed because the prior art of record neither anticipates nor renders obvious: 
With respect to independent process claim 1: 
A method of fabricating a semiconductor device, the method comprising: forming a first structure including a metal pattern and a second structure on the first structure, the metal pattern comprising an upper surface facing the second structure; etching the second structure to form a via hole exposing the metal pattern; oxidizing a first etch residue in the via hole to convert the first etch residue into an oxidized first etch residue; and removing the oxidized first etch residue, wherein, after removing the oxidized first etch residue, the upper surface of the metal pattern comprises a first portion that comprises a recess and has a first surface roughness and a second portion that is different from the first portion and has a second surface roughness, and the first surface roughness is greater than the second surface roughness,
as the underlined limitations are specifically performed, and as they are interrelated with each other and with other limitations of the claim. 
With respect to independent process claim 9: 
A method of fabricating a semiconductor device, the method comprising: forming a first structure including a metal pattern and a second structure on the first structure; etching the second structure to form a via hole exposing the metal pattern; oxidizing a first etch residue in the via hole to convert the first etch residue into an oxidized first etch residue; and removing the oxidized first etch residue, wherein oxidizing the first etch residue comprises forming a metal oxide on the metal pattern, the method further comprises reducing the metal oxide, before or after removing the oxidized first etch residue, and etching the second structure and oxidizing the first etch residue are performed in-situ in a single process chamber,
as the underlined limitations are specifically performed, and as they are interrelated with each other and with other limitations of the claim. 
With respect to independent process claim 14: 
A method of fabricating a semiconductor device, the method comprising: providing a first structure comprising a metal pattern and a second structure that is on the first structure, the metal pattern comprising an upper surface facing the second structure; performing an etch process to form a hole in the second structure, the hole exposing the upper surface of the metal pattern; performing an oxidation process on the first structure and the second structure to oxidize a portion of the metal pattern exposed by the hole; reducing the portion of the metal pattern that is oxidized by performing the oxidation process; and performing a cleaning process on the first structure and the second structure after performing the oxidation process to clean the hole, wherein the etch process and the oxidation process are performed in-situ, and wherein reducing the portion of the metal pattern is performed before or after performing the cleaning process, 
as the underlined limitations are specifically performed, and as they are interrelated with each other and with other limitations of the claim. 
Although various prior art references (see, for example, Chen '5697; Nishimura '206; and Peters '8462) disclose several of the limitations in the claims, these references, and their combination(s), neither anticipate nor render obvious the above identified limitations of claims 1, 9, and 14, as these limitations are specifically performed and as they are interrelated with each other and with other limitations of claims 1, 9, and 14, respectively.
CONCLUSION
$07.	Any comment considered necessary by Applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814